Case: 21-60667         Document: 00516566797             Page: 1      Date Filed: 12/05/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                       No. 21-60667
                                     Summary Calendar                                 FILED
                                                                               December 5, 2022
                                                                                 Lyle W. Cayce
   Jorge Alberto Becerra Ortiz,                                                       Clerk

                                                                                 Petitioner,

                                             versus

   Merrick Garland, U.S. Attorney General,

                                                                               Respondent.


                           Petitions for Review of Orders of the
                              Board of Immigration Appeals
                                 Agency No. A201 125 006


   Before Barksdale, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Jorge Alberto Becerra Ortiz, a native and citizen of Mexico, petitions
   for review of: the Board of Immigration Appeals’ (BIA) dismissing his appeal
   from the Immigration Judge’s (IJ) denial of his application for cancellation of
   removal; and the BIA’s denying his motion to reopen.




          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-60667      Document: 00516566797          Page: 2   Date Filed: 12/05/2022




                                    No. 21-60667


          Ortiz applied for cancellation of removal based on the hardship his
   mother, a lawful permanent resident, would face; and then motioned to
   reopen based on new evidence regarding that hardship. (Our court
   consolidated his petitions.) He challenges the BIA’s hardship determination
   and contends the BIA failed to properly weigh the evidence or consider other
   factors affecting the hardship determination.
          In considering the BIA’s decisions (and the IJ’s, to the extent it
   influenced the BIA), legal conclusions are reviewed de novo; factual findings,
   for substantial evidence. E.g., Orellana-Monson v. Holder, 685 F.3d 511, 517–
   18 (5th Cir. 2012). Whether our court has jurisdiction is reviewed de novo.
   E.g., Arulnanthy v. Garland, 17 F.4th 586, 592 (5th Cir. 2021).
          Our court lacks jurisdiction to consider Ortiz’ challenge to the BIA’s
   determination he failed to establish his mother would face “exceptional and
   extremely unusual hardship” upon his removal. 8 U.S.C. § 1229b(b)(1)(D);
   see Castillo-Gutierrez v. Garland, 43 F.4th 477, 481 (5th Cir. 2022) (“[T]he
   BIA’s determination that a citizen would face exceptional and extremely
   unusual hardship is an authoritative decision which falls within the scope of
   § 1252(a)(2)(B)(i) and is beyond our review”.).
          Accordingly, we lack jurisdiction to review that issue stemming from
   his motion to reopen. E.g., Assaad v. Ashcroft, 378 F.3d 471, 474 (5th Cir.
   2004) (explaining BIA’s order denying reopening is shielded from judicial
   review if underlying final order of removal is not reviewable under
   § 1252(a)(2)).
          Likewise, Ortiz’ claims the BIA failed to properly weigh the evidence
   or consider other factors that affect the hardship determination are not
   reviewable. E.g., Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007) (holding
   claim BIA failed to consider all factors in determining level of hardship




                                         2
Case: 21-60667      Document: 00516566797          Page: 3    Date Filed: 12/05/2022




                                    No. 21-60667


   supporting application for cancellation of removal is not reviewable legal
   question).
          Finally, our court lacks jurisdiction to review Ortiz’ assertion the BIA
   failed to adequately explain its decisions. E.g., Abdel-Masieh v. INS, 73 F.3d
   579, 585 (5th Cir. 1996) (noting our court generally reviews the BIA’s
   decision “procedurally to ensure that the complaining alien has received full
   and fair consideration of all circumstances that give rise to his or her claims”
   (citation omitted)). Even assuming arguendo this issue raises legal questions
   reviewable pursuant to § 1252(a)(2)(D), he failed to exhaust the issues before
   the BIA. E.g., Martinez-Guevara v. Garland, 27 F.4th 353, 359–60 (5th Cir.
   2022) (explaining petitioner must administratively exhaust claims by
   presenting them to BIA).
          DISMISSED.




                                          3